DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    	In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
    	The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

Priority
 2.	  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/11/2020 and 11/09/2020 is being considered by the examiner.

Disposition of the Claims
4.	The instant application was effectively filed on June 11, 2020, wherein claims 1-21 are pending.


Claim Objections
5.        Claim 11 is objected to because of the following informalities: claim recites: “The touch device of claim 2, wherein the controller calculates a first amplitude value by multiplying a first value by an amplitude value of a first detection signal when detection signals are the first detection signals received from the plurality of touch electrodes corresponding to the first driving signal, calculates a second amplitude value by multiplying a second value by an amplitude value of a second detection signal when the detection signals are the second detection signals received from the plurality of touch electrodes corresponding to the second driving signal, and acquires the first touch data based on the first amplitude value and the second amplitude value, and the first value and the second value have the same absolute value and different signs”. For clarity purposes, Examiner suggests amending claim as follows: The touch device of claim 2, wherein the controller calculates a first amplitude value by multiplying a first value by an amplitude value of a first detection signal when the detection signals are  first detection signals received from the plurality of touch electrodes corresponding to the first driving signal,  second detection signals received from the plurality of touch electrodes corresponding to the second driving signal, and acquires the first touch data based on the first amplitude value and the second amplitude value, and the first value and the second value have the same absolute value and different signs

Claim 20 is objected to because of the following informalities: claim recites: “The touch detection method of claim 13, wherein the acquiring of the final signal amplitude comprises: calculating a first amplitude value by multiplying a first value by an amplitude value of a first detection signal when the detection signals received from the plurality of touch electrodes corresponding to the first driving signal are the first detection signals; calculating a second amplitude value by multiplying a second value by an amplitude value of a second detection signal when the detection signals received from the plurality of touch electrodes corresponding to the second driving signal are the second detection signals; and acquiring the final signal amplitude based on the first amplitude value and the second amplitude value acquired during a predetermined time period, wherein the first value and the second value have the same absolute value and different signs”. For clarity purposes, Examiner suggests amending claim as follows: The touch detection method of claim 13, wherein the acquiring of the final signal amplitude comprises: calculating a first amplitude value by multiplying a first value by an amplitude value of a first detection signal when the detection signals received from the plurality of touch electrodes corresponding to the first driving signal are  first detection signals; calculating a second amplitude value by multiplying a second value by an amplitude value of a second detection signal when the detection signals received from the plurality of touch electrodes  second detection signals; and acquiring the final signal amplitude based on the first amplitude value and the second amplitude value acquired during a predetermined time period, wherein the first value and the second value have the same absolute value and different signs.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.         Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. US PG-PUB 20160062519 A1 (hereinafter Park).
Regarding claim 1, Park teaches A touch device (Fig. 3; touch panel 100) comprising: a plurality of touch electrodes (Fig. 3 and Para. [0124]; channel electrode unit 110 may include a plurality of electrodes.  Specifically, as illustrated in FIG. 3, the channel electrode unit 110 may include a first electrode group 111 and a second electrode group 112 which are disposed in different directions); and a driver/receiver (Fig. 3; 120 which comprise 130, 140 and 150) that applies driving signals (Fig. 3 and Para. [0130]; wherein controlling unit 120 includes driving unit 130 which applies the driving signal to the channel electrode unit 110 at a predetermined timing), each having a frequency corresponding to a resonance frequency of a stylus pen (Fig. 3 and Para. [0130]; wherein the driving signal may be a sine wave signal having a predetermined resonance frequency), to the plurality of touch electrodes (Fig. 3 and Para. [0110], [0130]), and receives detection signals from the plurality of touch electrodes (Para. [0131]; the receiving unit 140 receives the response signals from the respective 
electrodes in the channel electrode unit 110 in a section in which the driving signal is not applied.  Specifically, the receiving unit 140 may sequentially receive the response signals of the plurality of electrodes in a unit of a single electrode.  Alternatively, the receiving unit 140 may simultaneously receive the response signals in a unit of the plurality of electrodes), wherein the driving signals comprise a first driving signal and a second driving signal (Para. [0110]; first and second driving signal), each having a different phase (Fig. 3 and Para. [0110]; the controlling unit 120 may apply a first driving signal as described above to electrodes on which it is expected that the stylus pen 200 is located, and may apply a second driving signal having a phase difference of 180.degree.  With the first driving signal to electrodes on which it is expected that the touch object such as the hand is located.  Here, the first driving signal and the second driving signal are driving signals having the same frequency and have opposite phases (i.e., the phase difference of 180.degree.).).

Regarding claim 13, Park teaches A touch detection method of a touch device, comprising: selectively applying one of a first driving signal and a second driving signal (Para. [0110]; apply first and second driving signal), each having a frequency corresponding to a resonance frequency of a stylus pen and a different phase (Fig. 3 and Para. [0110]; the controlling unit 120 may apply a first driving signal as described above to electrodes on which it is expected that the stylus pen 200 is located, and may apply a second driving signal having a phase difference of 180.degree.  With the first driving signal to electrodes on which it is expected that the touch object such as the hand is located.  Here, the first driving signal and the second driving signal are driving signals having the same frequency and have opposite phases (i.e., the phase difference of 180.degree.).), to a plurality of touch electrodes (Fig. 3 and Para. [0110]); receiving detection signals from the plurality of touch electrodes (Para. [0131]; the receiving unit 140 receives the response signals from the respective electrodes in the channel electrode unit 110 in a section in which the driving signal is not applied.  Specifically, the receiving unit 140 may sequentially receive the response signals of the plurality of electrodes in a unit of a single electrode.  Alternatively, the receiving unit 140 may simultaneously receive the response signals in a unit of the plurality of electrodes); calculating amplitude of each of the detection signals (Para. [0131]-[0133]; in order to simultaneously receive a plurality of response signals, the receiving unit 140 may include a plurality of amplifying units. Furthermore, the receiving unit 140 may perform various signal processes for the received response signals.  For example, the receiving unit 140 may amplify each response signal using an amplifier amp.  The example described above will be described below with reference to FIG. 22.  In addition, the receiving unit 140 may perform a signal process differentially amplifying the response signals in a unit of two response signals.  The example described above will be described below with reference to FIG. 23.  In addition, the receiving unit 140 may perform a signal process extracting only information in a preset frequency region from the received response signals); repeating the applying, the receiving, and the calculating a predetermined number of times (Para. [0131]-[0133]; wherein the MCU 150 may repeat the above-mentioned process as many as the number of times receiving the response signals for the plurality of electrodes. In the illustrated example, since the channel electrode unit 110 includes twelve electrodes, the MCU 150 may alternately perform twelve application and reception operations); acquiring a final signal amplitude corresponding to each of the plurality of touch electrodes by using the amplitude calculated whenever the calculating is performed (Para. [0131]-[0134]); and acquiring touch data by touch of the stylus pen based on the final signal amplitude (Para. [0131]-[0134]; wherein when the response signals for the plurality of electrodes are received, the MCU 150 may determine the location of the stylus pen).


	Claim Rejections - 35 USC § 103
            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 2-4, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ju et al. US-PG-PUB 20190004649 A1 (hereinafter Ju).
Regarding claim 2, Park teaches The touch device of claim 1, although Park teaches applies a first driving signal with an opposite phase from a second driving signal (as applied in claim 1, Para. [0110]), Park fails to explicitly disclose further comprising a controller that acquires first touch data based on detection signals received from the plurality of touch electrodes during a first section, the driver/receiver applies the first driving signal to the plurality of touch electrodes during a second section and applies the second driving signal to the plurality of touch electrodes during a third section, and the first section includes at least one of the second sections and at least one of the third sections.
However, in the same field of touch sensing and driving, Ju teaches a controller (Para. [0082]; the touch circuit 300 may include one or more first circuits ROIC and a second circuit TCR.  The one or more first circuits ROIC may transfer a touch driving signal to the touchscreen panel TSP, and may detect (or receive) touch sensing signals from the touchscreen panel TSP) that acquires first touch data based on detection signals received from the plurality of touch electrodes during a first section (Fig. 16; first sensing period corresponds to claimed “first section” and Para. [0082]; i.e. the second circuit TCR may determine a touch input and/or a touched position, based on the result of the detection of the touch sensing signal by the one or more first circuits ROIC), the driver/receiver applies the first driving signal to the plurality of touch electrodes during a second section (Fig. 16; i.e. apply PUS3) and applies the second driving signal to the plurality of touch electrodes during a third section (Fig. 16; i.e. apply PUS4), and the first section includes at least one of the second sections and at least one of the third sections (Fig. 16; the first sensing period includes PUS3 and PUS4).
Thus, it would have been obvious to a person of ordinary skill in the art at the effective filing date to combine the touch panel of Park with the touch circuit of Ju in order to reproduce the driving and sensing sequence and/or pattern as taught by Ju to more rapidly and accurately recognized pen information Ju-(Para. [0011]).

Regarding claim 3, Park as modified by Ju teaches The touch device of claim 2, Ju further teaches wherein the controller further acquires second touch data based on detection signals received from the plurality of touch electrodes in at least one of the second section and the third section (Para. [0087], [0107]-[0109], [0153]; touch circuit 300 can apply a touch driving signal to the selected one or more touch electrodes TE or detect touch sensing signals from the selected one or more touch electrodes TE to receive PINFO i.e. in PUS3 and PUS4).
Park with the touch circuit of Ju in order to reproduce the driving and sensing sequence and/or pattern as taught by Ju to more rapidly and accurately recognized pen information Ju-(Para. [0011]).

Regarding claim 4, Park as modified by Ju teaches The touch device of claim 2, Ju further teaches wherein the number of second sections and the number of third sections included in the first section are the same (Fig. 16; PUS3 and PUS4 are the same phase).
Thus, it would have been obvious to a person of ordinary skill in the art at the effective filing date to combine the touch panel of Park with the touch circuit of Ju in order to reproduce the driving and sensing sequence and/or pattern as taught by Ju to more rapidly and accurately recognized pen information Ju-(Para. [0011]).

Regarding claim 6, Park as modified by Ju teaches The touch device of claim 2, Ju further teaches wherein the second section and the third section are alternately arranged with a predetermined period in the first section (Fig. 16; wherein PUS3 and PUS4 are alternatively arranged (anti-phase…in-phase)).

Regarding claim 10, Park as modified by Ju teaches The touch device of claim 2, Ju further teaches wherein the number of times the second section is continuously arranged and the number of times the third section is continuously arranged in the first section are the same (Fig. 16; i.e. PUS3 and PUS4 are continuous and the same, the phase is repeated in-phase…in-phase).

Alternate rejection for claim 2 and corresponding claims dependent on claim 2
8.	Claims 2-3, 5-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ju et al. US-PG-PUB 20190004649 A1 (hereinafter Ju).
Regarding alternative rejection for claim 2, Park teaches The touch device of claim 1, although Park teaches applies a first driving signal with an opposite phase from a second driving signal (as applied in claim 1, Para. [0110]), Park fails to explicitly disclose further comprising a controller that acquires first touch data based on detection signals received from the plurality of touch electrodes during a first section, the driver/receiver applies the first driving signal to the plurality of touch electrodes during a second section and applies the second driving signal to the plurality of touch electrodes during a third section, and the first section includes at least one of the second sections and at least one of the third sections.
However, in the same field of touch sensing and driving, Ju teaches a controller (Para. [0082]; the touch circuit 300 may include one or more first circuits ROIC and a second circuit TCR.  The one or more first circuits ROIC may transfer a touch driving signal to the touchscreen panel TSP, and may detect (or receive) touch sensing signals from the touchscreen panel TSP) that acquires first touch data based on detection signals received from the plurality of touch electrodes during a first section (Fig. 16; second sensing period corresponds to claimed “first section” and Para. [0082]; i.e. the second circuit TCR may determine a touch input and/or a touched position, based on the result of the detection of the touch sensing signal by the one or more first circuits ROIC), the driver/receiver applies the first driving signal to the plurality of touch electrodes during a second section (Fig. 16; i.e. apply PUS5) and applies the second driving signal to the plurality of touch electrodes during a Fig. 16; i.e. apply PUS6), and the first section includes at least one of the second sections and at least one of the third sections (Fig. 16; the second sensing period includes PUS5 and PUS6).
Thus, it would have been obvious to a person of ordinary skill in the art at the effective filing date to combine the touch panel of Park with the touch circuit of Ju in order to reproduce the driving and sensing sequence and/or pattern as taught by Ju to more rapidly and accurately recognized pen information Ju-(Para. [0011]).

Regarding claim 3, Park as modified by Ju teaches The touch device of claim 2, Ju further teaches wherein the controller further acquires second touch data based on detection signals received from the plurality of touch electrodes in at least one of the second section and the third section (Para. [0087], [0107]-[0109], [0153]; touch circuit 300 can apply a touch driving signal to the selected one or more touch electrodes TE or detect touch sensing signals from the selected one or more touch electrodes TE to receive PINFO in PUS5 and PUS6).
Thus, it would have been obvious to a person of ordinary skill in the art at the effective filing date to combine the touch panel of Park with the touch circuit of Ju in order to reproduce the driving and sensing sequence and/or pattern as taught by Ju to more rapidly and accurately recognized pen information Ju-(Para. [0011]).

Regarding claim 5, Park as modified by Ju teaches The touch device of claim 2, Ju further teaches wherein the number of second sections and the number of third sections included in the first section are different from each other (Fig. 16; PUS5 and PUS6 are different phase).

Regarding claim 6, Park as modified by Ju teaches The touch device of claim 2, Ju further teaches wherein the second section and the third section are alternately arranged with a predetermined period in the first section (Fig. 16; wherein phase of PUS5 and PUS6 are alternatively arranged).

Regarding claim 7, Park as modified by Ju teaches The touch device of claim 2, Ju further teaches wherein the second section and the third section repeat at least once in the first section (Fig. 16; the phase for PUS5 and PUS6 are repeat i.e.; in-phase…anti-phase…in-phase…anti-phase (0101)).

Regarding claim 8, Park as modified by Ju teaches The touch device of claim 2, Ju further teaches wherein each of the second section and the third section is continuously arranged at least two times in the first section (Fig. 16; i.e.; in-phase…anti-phase…in-phase…anti-phase (0101) is a continuous arrangement).

Regarding claim 9, Park as modified by Ju teaches The touch device of claim 2, Ju further teaches wherein the number of times the second section is continuously arranged and the number of times the third section is continuously arranged in the first section are different from each other (Fig. 16; in-phase…anti-phase is continuous and different. Furthermore, Fig. 19; anti-phase….passive state…in-phase…passive state is a continuous arrangement but different phase).

Regarding claim 12, Park as modified by Ju teaches The touch device of claim 3, Park further teaches wherein the first touch data or the second touch data corresponds to a capacitance change amount of the touch electrode, a change amount of the detection signal, or an analog-to-digital converter output due to a touch of the stylus pen (Para. [0014], [0023], [0037], [0093], [0098], [0116]-[0118]).

9.	Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ju et al. US-PG-PUB 20190004649 A1 (hereinafter Ju).
Regarding claim 14, Park teaches The touch detection method of claim 13, although Park teaches applies a first driving signal with an opposite phase from a second driving signal (as applied in claim 13, Para. [0110]), Park fails to explicitly disclose wherein the selective applying comprises selectively applying one of the first driving signal and the second driving signal such that the number of times the first driving signal is applied and the number of times the second driving signal is applied are the same within the predetermined number of times.
However, in the same field of touch sensing and driving, Ju teaches a controller (i.e. Para. [0082]; the touch circuit 300 for applying driving signal as shown in Fig. 16) and further teaches wherein selective applying comprises selectively applying one of the first driving signal and the second driving signal such that the number of times the first driving signal is applied and the number of times the second driving signal is applied are the same within the predetermined number of times (Fig. 16; i.e. the number of times the driving signals applied in PUS3, PUS4 are the same).
Thus, it would have been obvious to a person of ordinary skill in the art at the effective filing date to combine the touch panel of Park with the touch circuit of Ju in order to reproduce Ju to more rapidly and accurately recognized pen information Ju-(Para. [0011]).

Regarding claim 15, Park teaches The touch detection method of claim 13, although Park teaches applies a first driving signal with an opposite phase from a second driving signal (as applied in claim 13, Para. [0110]), Park fails to explicitly disclose wherein the selective applying comprises selectively applying one of the first driving signal and the second driving signal such that the number of times the first driving signal is applied and the number of times the second driving signal is applied are different from each other within the predetermined number of times.
However, in the same field of touch sensing and driving, Ju teaches a controller (i.e. Para. [0082]; the touch circuit 300 for applying driving signal as shown in Fig. 16) and further teaches wherein the selective applying comprises selectively applying one of the first driving signal and the second driving signal such that the number of times the first driving signal is applied and the number of times the second driving signal is applied are different from each other within the predetermined number of times (Fig. 16; the number of times the driving signals applied in i.e. PUS5, PUS6 are different).
Thus, it would have been obvious to a person of ordinary skill in the art at the effective filing date to combine the touch panel of Park with the touch circuit of Ju in order to reproduce the driving and sensing sequence and/or pattern as taught by Ju to more rapidly and accurately recognized pen information Ju-(Para. [0011]).

Regarding claim 16, Park teaches The touch detection method of claim 13, wherein the selective applying comprises selectively applying one of the first driving signal and the second driving signal such that the first driving signal and the second driving signal are alternately applied at a predetermined cycle within the predetermined number of times.
However, in the same field of touch sensing and driving, Ju teaches a controller (i.e. Para. [0082]; the touch circuit 300 for applying driving signal as shown in Fig. 16) and further teaches wherein the selective applying comprises selectively applying one of the first driving signal and the second driving signal such that the first driving signal and the second driving signal are alternately applied at a predetermined cycle within the predetermined number of times (Fig. 16; wherein driving signals applied to PUS5, PUS6 are alternatively arranged (i.e. in-phase… anti-phase…)).
Thus, it would have been obvious to a person of ordinary skill in the art at the effective filing date to combine the touch panel of Park with the touch circuit of Ju in order to reproduce the driving and sensing sequence and/or pattern as taught by Ju to more rapidly and accurately recognized pen information Ju-(Para. [0011]).

Regarding claim 17, Park teaches The touch detection method of claim 13, although Park teaches applies a first driving signal with an opposite phase from a second driving signal (as applied in claim 13, Para. [0110]), Park fails to explicitly disclose wherein the selective applying comprises selectively applying one of the first driving signal and the second driving signal such that application of the first driving signal and application of the second driving signal repeat at least once within the predetermined number of times.
Ju teaches a controller (i.e. Para. [0082]; the touch circuit 300 for applying driving signal as shown in Fig. 16) and further teaches wherein the selective applying comprises selectively applying one of the first driving signal and the second driving signal such that application of the first driving signal and application of the second driving signal repeat at least once within the predetermined number of times (Fig. 16; wherein driving signals applied to PUS3 is repeated once in PUS4 (i.e. in-phase… in-phase…). Furthermore, the phase for PUS5 and PUS6 are repeated i.e.; in-phase…anti-phase…in-phase…anti-phase (0101)).
Thus, it would have been obvious to a person of ordinary skill in the art at the effective filing date to combine the touch panel of Park with the touch circuit of Ju in order to reproduce the driving and sensing sequence and/or pattern as taught by Ju to more rapidly and accurately recognized pen information Ju-(Para. [0011]).

Regarding claim 18, Park teaches The touch detection method of claim 13, although Park teaches applies a first driving signal with an opposite phase from a second driving signal (as applied in claim 13, Para. [0110]), Park fails to explicitly disclose wherein the selective applying comprises selectively applying one of the first driving signal and the second driving signal such that each of the first driving signal and the second driving signal is continuously applied at least two times, and the number of times of the first driving signal is continuously applied and the number of times the second driving signal is continuously applied are different from each other within the predetermined number of times.
However, in the same field of touch sensing and driving, Ju teaches a controller (i.e. Para. [0082]; the touch circuit 300 for applying driving signal as shown in Fig. 16) and Fig. 16; in-phase…anti-phase is continuous and different. Furthermore, Fig. 19; anti-phase….passive state…in-phase…passive sate is a continuous arrangement but different phase).
Thus, it would have been obvious to a person of ordinary skill in the art at the effective filing date to combine the touch panel of Park with the touch circuit of Ju in order to reproduce the driving and sensing sequence and/or pattern as taught by Ju to more rapidly and accurately recognized pen information Ju-(Para. [0011]).

Regarding claim 19, Park teaches The touch detection method of claim 13, although Park teaches applies a first driving signal with an opposite phase from a second driving signal (as applied in claim 13, Para. [0110]), Park fails to explicitly disclose wherein the selective applying comprises selectively applying one of the first driving signal and the second driving signal such that each of the first driving signal and the second driving signal is continuously applied at least two times, and the number of times the first driving signal is continuously applied and the number of times the second driving signal is continuously applied are the same within the predetermined number of times.
However, in the same field of touch sensing and driving, Ju teaches a controller (i.e. Para. [0082]; the touch circuit 300 for applying driving signal as shown in Fig. 16) and Fig. 16; in-phase…anti-phase is continuous and different), and the number of times the first driving signal is continuously applied and the number of times the second driving signal is continuously applied are the same within the predetermined number of times (Fig. 16; in-phase…in-phase is continuous and the same).
Thus, it would have been obvious to a person of ordinary skill in the art at the effective filing date to combine the touch panel of Park with the touch circuit of Ju in order to reproduce the driving and sensing sequence and/or pattern as taught by Ju to more rapidly and accurately recognized pen information Ju-(Para. [0011]).

Allowable Subject Matter
10.         Claims 11 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
11.	Particular paragraphs and figures of the identified references have been cited for applicant's convenience. Although the specific citations applied to specific limitations are representative of the teachings in the art, other passages and figures of the cited references may apply as well. It is respectfully requested that applicant, in preparing any response, fully consider the references in their entirety as potentially teaching all or part of the claimed invention. Similarly, any cited passage should be considered in light of other relevant passages previously or subsequently cited in the office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628